Citation Nr: 1725875	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-25 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) in excess of 24 months and 14 days.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1999 to November 1999, and from December 2003 through January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which found that the Veteran had exhausted all 24 months and 14 days of his entitlement to educational assistance benefits under the Post-9/11 GI Bill.  The Veteran timely appealed that decision with a May 2013 notice of disagreement and September 2013 substantive appeal, VA Form 9, following a July 2013 statement of the case.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2017; a transcript of that hearing is associated with the claims file.


FINDING OF FACT

The Veteran has been paid 100 percent of his 24 months and 14 days of educational benefits to which he was entitled under Chapter 33 of Title 38 of the United States Code.  


CONCLUSION OF LAW

The Veteran has no remaining entitlement to educational benefits under Chapter 33 of Title 38 of the United States Code.  38 U.S.C.A. §§ 3301-24, 3695 (West 2014); 38 C.F.R. §§ 21.4020, 21.9550 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As will be explained below, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, because the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts is dispositive in a matter, no action is necessary under the VCAA.  Manning v. Principi, 16 Vet. App. 534 (2002).  

The Veteran initially received eligibility for the Montgomery GI Bill (MGIB), 38 U.S.C.A. Chapter 30, and applied to use those benefits in August 2000.  The Veteran was awarded these benefits and used a portion of those benefits until he withdrew from classes in September 2001, after requesting to change his program.  

An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C.A. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C.A. Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30 (including any months of Chapter 30 entitlement previously transferred to a dependent that the individual has revoked).  38 C.F.R. § 21.9550 (b)(1) (2016).  An individual, who as of August 1, 2009, was eligible under 38 U.S.C.A. Chapter 30, had not used any entitlement under that program, was making contributions towards Chapter 30, or was a servicemember who would have been eligible for Chapter 30 if he or she had not declined participation, will receive 36 months of entitlement under Chapter 33.  38 C.F.R. § 21.9550 (b)(2).  Except as provided in sections 21.9560(d), 21.9570(m), and 21.9535(o), no individual is entitled to more than 36 months of full-time educational assistance under 38 U.S.C.A. Chapter 33.  See 38 C.F.R. § 21.9550(c).  

In September 2010, the Veteran submitted a claim for education benefits under the Post-9/11 GI Bill, 38 U.S.C.A. Chapter 33, in lieu of his MGIB educational benefits.  The Veteran's election of Post-9/11 GI Bill benefits instead of MGIB benefits is irrevocable.  See 38 C.F.R. § 21.9550(b)(1).  

In an October 2010 letter, VA processed his application for Post-9/11 BI Bill benefits and informed the Veteran that he had 24 months and 14 days remaining, and that he had until January 2024 to use those education benefits; the Board notes that due to the Veteran's usage of some MGIB benefits in 2000 and 2001, the remaining balance transferred over from that program to the Post-9/11 GI Bill program was only 24 months and 14 days.  See 38 C.F.R. § 21. 9550(b)(1).  

The Veteran began using his Post-9/11 GI benefits in October 2010 at the University of Redlands.  In April 2012, the Veteran was sent a letter documenting all of the Chapter 33 benefits that he had used at the University of Redlands; in that letter, VA informed the Veteran that he had 4 months and 26 days remaining of his educational benefits.  

In June 2012, the Veteran submitted his application to use his Chapter 33 benefits at a flight training school; his training was to begin in September 2012.  In a June 2012 letter, the Veteran was informed that he was approved for his flight training course, subject to medical certification.  In the June 2012 letter, however, VA informed the Veteran that he had "19 months and 18 days of full-time benefits remaining" to use prior to January 2024.  The Board notes that this is a typographical error, and that it should have read that the Veteran had used 19 months and 18 days of his Chapter 33 benefits and that he had 4 months and 26 days remaining.  (The Board observes that 24 months and 14 days minus 19 months and 18 days results in 4 months and 26 days remaining.)  

The Veteran submitted an enrollment form for his flight training class in November 2012.  After clarifying his medical status and submitting the necessary Medical Certification in January 2013, the Veteran was informed in a February 2013 letter that he had 1 month and 20 days of educational benefits remaining.  In April 2013, the Veteran was informed that that his educational expenses through February 28, 2013 had been paid in full, although his educational benefits had been exhausted after that point.  

The Veteran has submitted evidence of costs for his educational benefits after February 28, 2013 for his approved flight class in the amount of $1724.00 for the completion of that course in March and April 2013, but unpaid by VA.  

On appeal, the Veteran asserts that he should be reimbursed for the costs of completion of the course in the amount of $1724.00.  He asserts that-acting in good faith based on VA's June 2012 letter that he had 19 months of eligibility remaining-he applied for and took the flight training course with the understanding that the course would be completely paid for by VA.  It is upon this misrepresentation that the Veteran claims extended entitlement to benefits and/or reimbursement of costs incurred following the exhaustion of his Post-9/11 GI Bill educational benefits in February 2013.  

In support of his case, the Veteran testified at his January 2017 hearing, that he applied for education benefits in June 2012 for his flight training course, which was to begin in November 2012.  The Veteran indicated that he began this course in order to use the remainder of his benefits, following completion of his master's degree in business administration (MBA) using Post-9/11 GI bill benefits.  The Veteran specifically testified during his hearing that he took the June 2012 letter to the flight school and indicated to the flight school that he only would take the class if it was fully paid for by VA.  He stated that he only wanted to take the course if he was going to be completely covered because he did not "want to waste" his educational benefits entitlement and that his flight training course was not mandatory.  

The Veteran further testified that he began taking the flight training course, and that halfway through he received a January 2013 letter indicating that he had 1 month and 20 days remaining.  He stated that he called the VA 800 number and that he was told that the January 2013 letter "was sent in error, these things happen."  He was informed by the VA representative that he was fine to proceed with his flight training course and that nothing was wrong.  The Veteran indicated that no transcript of that phone call exists and it is not in the record.  

The Veteran testified that he continued with the course under this advice from VA, and that later he received a letter stating that he had exhausted his benefits and that a portion of his flight training class would not be covered by VA.  The Veteran testified that he had to personally cover the remaining portion of the unpaid flight training class, which resulted in threats of being sent to collection and harm to his credit.  

The Veteran sums his testimony and arguments on appeal as follows:  "In my mind, they [VA] had two opportunities to make it right.  I would have never started the program if I was told I had only 4 months of entitlement left.  I would have done something different with it."  

In this case, the facts are not in dispute.  The Veteran is eligible to 100 percent of benefits under the Post-9/11 GI bill following irrevocable conversion of his MGIB education benefits.  The Veteran was informed in September 2010 that he had 24 months and 14 days of entitlement remaining; the Veteran does not challenge the amount of unused educational benefits he was entitled to at that time.  The Veteran is shown to have used 19 months and 18 days of entitlement at the University of Redlands, obtaining his master's degree.  The Veteran was informed in an April 2012 letter that he had 4 months and 26 days remaining of benefits following completion of his master's degree.  

Te Veteran's reliance in this case on the June 2012 letter, which obviously conflicted with the April 2012 letter, does not affect the outcome of the Board's decision.  As noted above, the Veteran was notified of the amount of total eligibility that he had and the amount that he had used.  Minimally, the Veteran was on notice that he had used more than 4 months of eligibility over the course of the previous 2 years at the University of Redlands such that he was on notice that VA's representation of 19 months of eligibility in the June 2012 letter was in error.  Again, the Board notes that the Veteran was fully notified of his remaining benefit in April 2012.  

The Board is bound by the law.  It is undisputed that the total amount of educational assistance benefits to which the Veteran was entitled to receive was 24 months and 14 days; it appears that the total amount of those benefits have been paid to the Veteran as of February 2013.  The total amount of eligibility has not been put in controversy by the Veteran, nor has the Veteran made any arguments that the full amount of his eligibility has not been paid.  

Consequently, the Board finds that VA has paid the full 24 months and 14 days of the Veteran's educational assistance benefits to which the Veteran was entitled under 38 U.S.C.A. Chapter 33 has been made in this case.  The Veteran's belief that administrative error on VA's part has resulted in his incurrence of additional costs does not change this fact or the extent of the Veteran's eligibility for Chapter 33 benefits.  

Accordingly, the Board must deny the Veteran's claim in this case as the full award of benefits under 38 U.S.C.A. Chapter 33 that he is entitled to under the law have been paid to him.  The Veteran has not disputed that this amount of eligibility has been wrongly calculated, or that less than 24 months and 14 days of benefits has been paid.  

The eligibility requirements for educational assistance are set by statute and regulation and the Board is not free to disregard those laws and regulations.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a); see Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that "the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met").  Thus, the Veteran's claim for educational assistance benefits under the Post-9/11 GI Bill, 38 U.S.C.A. Chapter 33, in excess of 24 months and 14 days in this case must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

(CONTINUED ON NEXT PAGE)


ORDER

Educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) in excess of 24 months and 14 days is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


